DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed 4/1/22 has been received and considered for examination.  Claims 1-6 are presently pending. 

Response to Arguments
3.	Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "said UVC light source" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this limitation should read “said one or more UVC light sources” to have proper antecedent basis.
Claim 1 recites the limitation "the aircraft cabin" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the claim recites the limitation "said UVC light source" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this limitation should read “said one or more UVC light sources” to have proper antecedent basis.
Regarding claims 3 and 4, both claims recite the limitation “wherein said method of disinfecting comprises one or more anti-contagion stations:” in lines 2-3 of each claim.  However, this limitation is not written as a positive method step and therefore it is not clear if the anti-contagion station is required by the claimed process.  The Examiner suggests rewriting the limitation so that it reads as follows: “wherein said method of disinfecting further comprises: providing one or more anti-contagion stations;” 
Regarding claims 3 and 4, the ultraviolet light is interchangeably referred to as “UVC energy”, or “contagion-killing UVC energy” which causes a lack of clarity as it is not clear if they are referring to the same UVC light or different UVC light.  It is suggested that the claims be amended to only refer to the UVC light with a single consistent phrase so that the claim scope is clear.  
Claim 3 recites the limitation "said UVC band" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said UVC light emission" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said radiated UVC" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said contagion-killing UVC illumination" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said illuminating wash" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "an aircraft cabin" in lines 16-17.  It is unclear if this is the same aircraft cabin referred to in claim 1 or a different cabin.   If it is the same it is suggested that claim 3 be amended to read “said aircraft cabin”.
Claim 3 recites the limitation "said UVC wash” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said UVC band" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said UVC light emission" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said radiated UVC" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said contagion-killing UVC illumination" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said illuminating wash" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "an airport facility" in lines 16-17.  It is unclear if this is the same airport facility referred to in claim 2 or a different facility.   If it is the same it is suggested that claim 4 be amended to read “said airport facility”.
Claim 4 recites the limitation "said UVC wash” in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “The UV light contagion disinfecting system of claim 3 or 4” in lines 1-2.  However, the statutory class of claims 3 and 4 is a process claim as both claims 3 and 4 are directed to “The human-safe UV disinfecting method of claim…”.  Therefore, claims 5-6 are held to be indefinite because a system claim cannot depend from a method claim and it is unclear if the Applicant is intending to claim a system or further limit the method of claims 3 and 4.   Furthermore, the limitation "The UV light contagion disinfection system” in line 1 of claim 5 lacks sufficient antecedent basis.   

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SEAN E CONLEY/Primary Examiner, Art Unit 1799